EXAMINER’S COMMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment 
The objection to claim 18 for minor informalities and the rejections of claims 14 and 18 under 35 USC § 112 are withdrawn in view of the amendments filed 27 March 2022. 

Allowable Claims
Claims 14-19 are allowed.
Reasons for Allowance
Applicant’s arguments filed 27 March 2022 regarding Duffin; R. Paul et al. (US 20120164628 A1), Howell; Mark Douglas (US 20070065514 A1), Muntendam; Pieter (US 20130029955 A1) and Brown; John Martin et al. (US 20110091486 A1) have been considered and are persuasive. Examiner advances additional reasons for allowance.

Duffin, the closest art of record, does not selectively remove TNF receptors or administer a gal-3 binding agent. 

Tebbey; Paul (US 20120323158 A1) was discussed in the Notice of Allowance for parent case 16259835, and describes a method and device for adsorbing one or more biologic agents (¶ [0003], [0005], [0037]); comprising: withdrawing and returning blood to a mammal (¶ [0043], the cytokine and/or growth agent molecules … are generally removed via apheresis); and passing said blood past a binding molecule (¶ [0049], to allow cytokines and/or growth factors to bind to monoclonal antibodies covalently bound to the immunoabsorbant columns 30).
However, Tebbey does not treat the blood of a mammal by apheresis to remove tumor necrosis factor (TNF) receptors from the blood of said mammal. Instead, Tebbey removes TNF itself, but not TNF receptors (¶ [0006], The antibodies or other specific binding partners specifically bind … a tumor necrosis factor (TNF); ¶ [0037] remove the following cytokines from a subject … tumor necrosis factors (TNF-alpha, TNF-beta); ¶ [0058], a monoclonal antibody targeting a tumor necrosis factor, such as the molecule available as ENBREL, is bound to a PROSORBA column).

The following newly cited references fail to teach or suggest all limitations of the amended claims. 

Federspiel; William J. et al. (US 20120201799 A1) discloses a method of modifying cells and an extracorporeal device (¶ [0006], [0031], [0053] FIG. 8 … extracorporeal system 100); comprising a step of treating the blood of a mammal to remove a substance from the blood of said mammal (¶ [0053], an extracorporeal device 120 in which a receptor interactive agent or ligand 122 (for example, a cytokine such as IL-8) is immobilized onto the inner lumen of hollow fibers 124; ¶ [0061] With respect to cytokines, in addition to interleukins such as IL-8, a variety of cytokines/chemokines, including CXRC1-8 ligands can be immobilized for interaction with corresponding receptors. Interleukins such as IL-1, IL-4, IL-6, IL-8, IL-10, IL-18, and IL-33 can, for example, be immobilized in connection with treatment of, for example, sepsis and/or inflammatory diseases). However, Federspiel does not remove TNF receptors from the blood of said mammal and instead only removes TNF itself, by binding TNF receptors to an adsorption column (¶ [0059] FIG. 9 … extracorporeal device 320 including a plurality of beads 324; ¶ [0062], ligands for interaction with the tumor necrosis factor receptor families can be immobilized (for example, TNF for TNFr1/r2 receptors). 

Strahilevitz, Meir (US 20050271653 A1) describes extracorporeal affinity adsorption methods and devices (¶ [0003], [0005], [0051], [0130] FIG. 1 shows an ECA device), comprising a step of treating the blood of a mammal to remove a substance from the blood of said mammal (¶ [0130], FIG. 2, a FIRST adsorbing ligand 11 having a binding compound portion 13 having affinity for a binding partner, is covalently bound to the matrix 9 in the column 7, and a SECOND affinity adsorbent 15, including a portion 17 specific to the chemical or molecular species to be removed by adsorption is bound to the FIRST adsorbent by a portion 19 of the affinity adsorbent constituting the binding partner); 
performing apheresis (¶ [0097] Protein A-Sepharose™ CL-4B … is packed in a column … The column requires the use of a plasma separator … either a "centrifuge" type … or membrane type plasma separator); and
removing soluble TNF receptors from the blood of said mammal (¶ [0073], extracorporeal adsorption and removal of molecular and/or cellular tumor immunity suppressor factors (TISF), such as … soluble receptor for tumor necrosis factor beta (s R TNF beta), ¶ [0130], When the TISF is a soluble receptor (such as, for example, sR TNF alpha, sR TNF beta, sR IL (1, 2, or 6) and sR INF gamma) the adsorbent for the soluble receptor TISF can be either a biotinylated antibody to the soluble receptor or it can be the biotinylated respective cytokine (TNF alpha, TNF beta, IL 1, 2, and 6 and INF gamma)).
However, Strahilevitz does not administer an agent that binds galectin-3 (Gal-3) such that the level of free unbound Gal-3 in said mammal is reduced.

Thakker; Deepak R. et al. (US 20110033463 A1) discloses medical devices and methods for removing a target molecule (¶ [0002], [0005], [0037], apheresis system 200 or device), comprising steps of selectively removing an amount of soluble tumor necrosis factor (TNF) receptors from a body fluid of a mammal (¶ [0066] In some embodiments, soluble TNF receptors are target molecules for apheresis of CSF); 
wherein said TNF receptors are removed by apheresis (¶ [0097], FIGS. 16A-B, a medium 500 for removing a target molecule from CSF as described herein may include a solid support 32 and an antibody 34; ¶ [0107] Apheresis of a target molecule from CSF of a subject may be employed to treat or study a variety of disease states); 
However, Thakker does not remove TNF receptors from the blood of said mammal, and instead removes TNF receptors from CSF fluid (¶ [0113] removing A-beta or another target molecule from the patient's CSF via apheresis). 
Thakker also does not remove gal-3 from the blood from said mammal or administer a gal-3 binding agent to said mammal. Instead, Thakker focuses on tau or beta proteins (¶ [0064], the target molecule to be removed from CSF via apheresis is tau; ¶ [0069], BACE1 (also called beta-secretase or memapsin-2) may be a target molecule for apheresis of CSF; ¶ [0071] A-beta is the main constituent of amyloid plaques in brains of Alzheimer's disease patients. Similar plaques can also be found in some Lewy body dementia patients and Down's Syndrome patients). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590 
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781